MEMORANDUM **
William J. Babcock appeals pro se the district court’s order denying his Fed. R.Civ.P. 60(b)(1) motion to set aside the district court’s summary judgment in favor of the Town of Camp Verde and various *310municipal officials in his 42 U.S.C. § 1983 action. We affirm.
Because Babcock’s § 1983 action was without merit, the district court did not abuse its discretion by denying his motion to set aside the judgment on futility grounds. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993).
We do not consider Babcock’s contention that his attorney had not properly prepared his case because Babcock did not raise this issue before the district court. See, e.g., Bolker v. Commissioner, 760 F.2d 1039, 1042 (9th Cir.1985) (issue not raised below is not preserved on appeal).
Construing Babcock’s appeal brief liberally, Babcock contends that he suffered ineffective assistance of counsel and that his privately-retained attorney therefore violated his federally-protected rights. This contention fails because “it is well-established that there is generally no constitutional right to counsel in civil cases.” United States v. Sardone, 94 F.3d 1233, 1236 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.